Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 22-BG-628

IN RE DAVID PATRICK KARDIAN
                                                            DDN2020-D122
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 1045729

BEFORE: Deahl and AliKhan, Associate Judges, and Washington, Senior Judge.

                                  ORDER
                           (FILED— November 10, 2022)

      On consideration of the certified order from the state of Maryland disbarring
respondent from the practice of law; this court’s August 23, 2022, order suspending
respondent pending disposition of this matter and directing him to show cause why
reciprocal discipline should not be imposed; respondent’s D.C. Bar R. XI, § 14(g)
affidavit filed on October 18, 2022; Disciplinary Counsel’s motion to late file the
lodged statement regarding reciprocal discipline; and it appearing that respondent
has not filed a response, it is

      ORDERED that Disciplinary Counsel’s motion for leave to late file the
statement regarding reciprocal discipline is granted and the lodged statement is filed.
It is

       FURTHER ORDERED that David Patrick Kardian is hereby disbarred from
the practice of law in the District of Columbia, nunc pro tunc to October 18, 2022.
In addition to the other requirements for reinstatement, Mr. Kardian must be
reinstated by the state of Maryland prior to filing a petition for reinstatement in this
jurisdiction. See In re Sibley, 990 A.2d 483, 487-88 (D.C. 2010) (explaining that
there is a rebuttable presumption in favor of imposition of identical discipline and
exceptions to this presumption should be rare); In re Fuller, 930 A.2d 194, 198 (D.C.
2007) (explaining that a rebuttable presumption of identical reciprocal discipline
applies unless one of the exceptions is established); see also In re Hoffman, 267 A.3d
No. 22-BG-628

1016 (D.C. 2022) (conditioning eligibility to seek reinstatement on readmission in
original disciplining jurisdiction).

                                 PER CURIAM